UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-7435



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TYREES COLOZA WHITEHEAD,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CR-90-112, CA-99-92)


Submitted:   March 23, 2000                 Decided:   April 5, 2000


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tyrees Coloza Whitehead, Appellant Pro Se. Stephen Wiley Miller,
OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Tyrees Coloza Whitehead seeks to appeal the district court’s

order denying his motion originally filed as a petition for a writ

of coram nobis, but later properly construed as a motion under 28

U.S.C.A. § 2255 (West Supp. 1999).       We have reviewed the record and

the   district   court’s   opinion   and   find   no   reversible   error.

Accordingly, we deny a certificate of appealability and dismiss the

appeal on the reasoning of the district court.         See United States

v. Whitehead, Nos. CR-90-112; CA-99-92 (E.D. Va. Aug. 30, 1999).

Additionally, we deny Whitehead’s petition for a writ of mandamus.

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                               DISMISSED




                                     2